Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/13/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer dated 5/13/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Replacement of non-Statutory Double Patenting Rejection Table 
of First Office Action Dated 2/25/2022 Pages 4-6
In Pages 4-6, Sec 1c, of First Office Action Dated 2/25/2022, the non-Statutory Double Patenting Rejection Table is replaced as follow, due to some formality issue:
1c. Claims 1-20 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6 of Bassirat (US 10,932,269, hereinafter Bassirat ‘269).

Regarding Claims 1-20, the claims are not patentably distinct with Bassirat ‘269. See the following comparison table. 
Table 1 Non-Statutory Double Patenting

Instant Application 17/148,945
Parent Patent 10,932,269
1, A method for transitioning cellular network bandwidth allocation, the method comprising: 


defining, using a cellular network system, a first bandwidth part and a second bandwidth part to be used for communication with user equipment by the cellular network, wherein: 

the first bandwidth part and the second bandwidth part do not overlap; and 

the first bandwidth part has a different subcarrier spacing (SCS) than the second bandwidth part; 

determining to adjust a bandwidth allocation of the first bandwidth part and the second bandwidth part; 




defining, by the cellular network system, a third bandwidth part and a fourth bandwidth part to be used for communication with user equipment by the cellular network, wherein: 


the third bandwidth part and the fourth bandwidth part do not overlap; and 

the third bandwidth part has a different SCS than the fourth bandwidth part; 






performing a first transition of a first set of user equipment using the first bandwidth part to the third bandwidth part; and 







after the first transition, performing a second transition of a second set of user equipment using the second bandwidth part to the fourth bandwidth part.
1, A method for transitioning a bandwidth allocation of user equipment by a base station, the method comprising: 

defining, by a cellular network, a first bandwidth part and a second bandwidth part to be used for communication with user equipment by the base station of the cellular network, wherein: 

the first bandwidth part and the second bandwidth part do not overlap; and 

the first bandwidth part has a different subcarrier spacing (SCS) than the second bandwidth part; 

determining to adjust a bandwidth allocation of the first bandwidth part and the second bandwidth part based on an amount of communication traffic for multiple UE that are using the second bandwidth part; 

defining, by the cellular network, 
a third bandwidth part and a fourth bandwidth part to be used for communication with user equipment by the base station of the cellular network, wherein: 

the third bandwidth part and the fourth bandwidth part do not overlap; 

the third bandwidth part has a different SCS than the fourth bandwidth part; 

the fourth bandwidth part has a wider bandwidth than the second bandwidth part; and 
the third bandwidth part has a narrower bandwidth than the first bandwidth part; 

performing, by the cellular network, a first transition of a first set of user equipment communicating with the base station using the first bandwidth part to the third bandwidth part, 
wherein the first transition comprises transmitting a message to all UE in communication with the base station indicating the first transition to the third bandwidth part; and 

after the first transition, performing a second transition of a second set of user equipment communicating with the base station using the second bandwidth part to the fourth bandwidth part.

2, The method of claim 1, wherein 
determining to adjust the bandwidth allocation of the first bandwidth part and the second bandwidth part is based on an amount of communication traffic with user equipment.

1, …….
determining to adjust a bandwidth allocation of the first bandwidth part and the second bandwidth part based on an amount of communication traffic for multiple UE that are using the second bandwidth part;
3, The method of claim 1, wherein defining the first bandwidth part and the second bandwidth part comprises transmitting one or more messages to the first set of user equipment and the second set of user equipment that comprises a first bandwidth part definition, a second bandwidth part definition, or both.
2, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein defining the first bandwidth part and the second bandwidth part comprises transmitting one or more messages to the first set of user equipment and the second set of user equipment that comprises a first bandwidth part definition and a second bandwidth part definition.
4, The method of claim 3, wherein definitions for the third bandwidth part and the fourth bandwidth part are transmitted as part of the one or more messages to the first set of user equipment, the second set of user equipment, or both.
3, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 2, wherein definitions for the third bandwidth part and the fourth bandwidth part are transmitted as part of the one or more messages to the first set of user equipment and the second set of user equipment.
5, The method of claim 2, wherein determining to adjust the bandwidth allocation comprises comparing the amount of communication traffic to a predefined traffic threshold.
4, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein determining to adjust the bandwidth allocation comprises comparing the amount of communication traffic to a predefined traffic threshold.
6, The method of claim 1, wherein the third bandwidth part has a same SCS as the first bandwidth part and the fourth bandwidth part has a same SCS as the second bandwidth part.
5, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the third bandwidth part has a same SCS as the first bandwidth part and the fourth bandwidth part has a same SCS as the second bandwidth part.
7, The method of claim 1, wherein the fourth bandwidth part overlaps the first bandwidth part and the second bandwidth part.
6, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the fourth bandwidth part overlaps the first bandwidth part and the second bandwidth part.
8, The method of claim 1, wherein a first guard band is present between the first bandwidth part and the second bandwidth part and a second guard band is present between the third bandwidth part and the fourth bandwidth part.
7, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein a first guard band is present between the first bandwidth part and the second bandwidth part and a second guard band is present between the third bandwidth part and the fourth bandwidth part.
9, The method of claim 8, following the first transition being performed but before the second transition is performed, an enlarged guard band, compared to the first guard band, is present between the second bandwidth part and the third bandwidth part.
8, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 7, following the first transition being performed but before the second transition is performed, an enlarged guard band is present between the second bandwidth part and the third bandwidth part.
10, The method of claim 1, wherein the cellular network is a 5G New Radio (NR) cellular network.
9, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the cellular network is a 5G New Radio (NR) cellular network and the base station is a gNodeB.
11, The method of claim 1, wherein the first bandwidth part has a wider bandwidth than the second bandwidth part.
10, The method for transitioning a bandwidth allocation of user equipment by the base station of claim 1, wherein the first bandwidth part has a wider bandwidth than the second bandwidth part.
12, The method of claim 1, wherein determining to adjust the bandwidth allocation of the first bandwidth part and the second bandwidth part is performed for a specific base station.
1, A method for transitioning a bandwidth allocation of user equipment by a base station, the method comprising: 
defining, by a cellular network, a first bandwidth part and a second bandwidth part to be used for communication with user equipment by the base station of the cellular network, wherein:
…………………

Claims 13-18 and 19-20 are rejected based on the same rationales of Claims 1-12




Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for bandwidth adjustment of multiple concurrent bandwidth part for a base station of a cellular network.
Each independent claim identifies the uniquely distinct features, particularly:
determining to adjust a bandwidth allocation of the first bandwidth part and the second bandwidth part; 
defining, by the cellular network system, a third bandwidth part and a fourth bandwidth part to be used for communication with user equipment by the cellular network, wherein: 
the third bandwidth part and the fourth bandwidth part do not overlap; and 
the third bandwidth part has a different SCS than the fourth bandwidth part; 
performing a first transition of a first set of user equipment using the first bandwidth part to the third bandwidth part; and 
after the first transition, performing a second transition of a second set of user equipment using the second bandwidth part to the fourth bandwidth part.

The closest prior art:
Wu (US 20190313332 A1) discloses a method for BWP configuration and transition (Fig 1-7).
Yiu (US 20190044689 A1) discloses a method for BWP signaling, measuring and adjusting in a network (Fig 1-8).
Pellitier (US 20200059345 A1) discloses a method for receiver bandwidth adaptation.
All the prior art discloses conventional method for bandwidth adjustment of multiple concurrent bandwidth part for a base station of a cellular network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473